DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/993,761 on April 15, 2021. Please note: Claims 1, 9, 11, 14, 15 and 18-20 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on April 15, 2021, overcome the objections.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn since the amended claims, submitted on April 15, 2021, overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20160041651 A1), hereinafter Nakamura, in view of Kim et al. (US 20180129352 A1), hereinafter Kim, and in further view of No et al. (US 20180018053 A1), hereinafter No.

Regarding Claim 1, Nakamura teaches:
A touch display device (FIGS. 1 and 2) comprising: 
a plurality of touch electrodes (4) (See FIG. 2: 4 consisting of multiple touch electrodes, as shown in FIG. 6) and a plurality of touch lines (R1-R6, C1-C8) electrically connected to at least some of the plurality of touch electrodes arranged on a touch panel (1) (See FIG. 2, showing the claimed electrical connection of R1-R6, C1-C8 to at least some of 4) and an outermost peripheral touch electrode (See FIG. 11: the Examiner is interpreting 4, 14 and 15 being part of the outermost peripheral touch electrodes) located at an outermost peripheral region of the touch panel (See paragraph [0074]; See FIG. 2: the area A is where at least one outermost peripheral touch electrode among outermost peripheral touch electrodes is located at an outermost peripheral region of the touch display device) having an extension part (See FIG. 11: 15 is an extension part); 
a touch circuit (26) driving the touch panel and sensing a touch or a touch position (See FIG. 12; See paragraph [0083]); 
a capacity compensation pattern (FIG. 11: 12 and 16) (The Examiner is interpreting the shield wiring 12 and the comb-teeth parts 16 that are provided on the shield wiring 12 as being a capacity compensation pattern because, as disclosed in paragraph [0039], lines 1-3, they are provided with a ground potential, and as disclosed in paragraph [0039], lines 4-10, paragraph [0075], and paragraph [0079], they provide capacitive compensation) disposed at the touch panel and vertically overlapping the extension part of the outermost peripheral touch electrode (See paragraph [0070]; See FIG. 11, showing 16 vertically overlaps 15 (in the Y-direction)), 
	wherein the capacity compensation pattern is disposed on an insulating layer (See FIG. 1: 2 corresponds to an insulating layer on which the capacity compensation pattern is disposed. Specifically, the transparent substrate 2 is non-conductive and therefore may be reasonably interpreted as being electrically insulating) between the outermost peripheral touch electrode and at least one of the plurality of touch lines (See FIG. 2: 12, which is part of the capacity compensation pattern is disposed between the outermost peripheral touch electrode (one of the electrodes 4) and at least one of the plurality of touch lines (at least one of R-R6, C1-C8)),
wherein the plurality of touch lines is connected to the outermost peripheral touch electrode (See FIG. 2: one of the touch lines R1-R6 is directly connected to the outermost peripheral touch electrodes, the rest of the plurality of touch lines (R1-R6, C1-C8) are commonly connected to terminal 11, and therefore indirectly connected to the outermost touch electrode by their mutual connection to terminal 11),
wherein the extension part is extended from the outermost peripheral touch electrode (See FIG. 11: 15 is extended from the outermost peripheral touch electrode) and disposed on a same layer as the outermost peripheral touch electrode (See paragraph [0042], lines 1-4; Therefore, since 15 is part of the outermost peripheral touch electrode, they are disposed on a same layer (i.e., substrate 2, as shown in FIG. 1)) and the plurality of touch lines (See paragraph [0026], lines 1-3; Therefore, since 2 is the lowest layer of the touch screen 1 and FIG. 2 depicts the plurality of touch lines R1-R6, C1-C8 as part of the touch screen 1, they must also be disposed on a same layer 2 as the extension part 15), and 
wherein the extension part and the outermost peripheral touch electrode form a single body (See paragraph [0042], lines 1-4; Therefore, since 15 is part of the outermost peripheral touch electrode, they form a single body, as shown in FIG. 11).
	Nakamura does not explicitly teach:
	a plurality of auxiliary touch lines corresponding to the plurality of touch lines, spaced apart by an insulating layer from the plurality of touch lines in an area adjacent to the capacity compensation pattern in a non-active area outside of an active area in which an image is displayed, and disposed on the insulating layer identical to the capacity compensation pattern disposed between the outermost peripheral touch electrode and at least one of the plurality of auxiliary touch lines,
wherein the plurality of touch lines is disposed to surround the capacity compensation pattern (Examiner’s note: the Examiner is interpreting “the plurality of touch lines is disposed to surround the capacity compensation pattern” as meaning that at least one of the plurality of touch lines is disposed around at least three sides of the capacity compensation pattern based on what is shown in Applicant’s FIG. 2: at least one of the touch lines TL is disposed around at least three sides of the capacity compensation pattern) disposed between the outermost peripheral touch electrode and at least one of the plurality of auxiliary touch lines, and 

However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	a plurality of auxiliary touch lines (FIG. 7A: SL2-11 – SL2-41, SL1-11 – SL1-51) corresponding to a plurality of touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52), spaced apart by an insulating layer from the plurality of touch lines (See FIG. 7F: for example, SL2-11 spaced apart from SL2-12 by ISU-IL1) in a non-active area (DM-NDA) outside of an active area (DM-DA) in which an image is displayed (See FIGS. 7A and 7C), and disposed on the insulating layer (See FIG. 7F: for example, SL2-11 disposed on ISU-IL1),
	wherein the plurality of touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52) is disposed to surround an outermost peripheral touch electrode (one of TE1-1 – TE1-5) located at an outermost peripheral region of a touch panel (See FIG. 7C: at least one of SL2-12 – SL2-42, SL1-12 – SL1-52is disposed around at least three sides of an outermost peripheral touch electrode (one of TE1-1 – TE1-5) located at an outermost peripheral region of a touch panel on the right side of the figure),
wherein at least one of the plurality of touch lines is electrically connected to the at least one of the plurality of auxiliary touch lines at a point where the at least one of the plurality of touch lines is connected to the touch circuit (See FIGS. 7A and 7C: at least one of SL2-12 – SL2-42, SL1-12 – SL1-52 is electrically connected to at least one of SL2-11 – SL2-41, SL1-11 – SL1-51 at a point ISU-PD where the at least one of the plurality of touch lines is connected to the touch circuit ) (See also paragraph [0138]) or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the prior art as teaching the limitation if at least one of the conditions listed in the alternative is taught) at a point where the at least one of the plurality of touch lines is connected to the outermost peripheral touch electrode.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by Nakamura) so the plurality of touch lines is disposed to surround the capacity compensation pattern. This modification would be accomplished by including additional touch lines so that the column touch electrodes have touch lines connected at both ends, and routing the additional touch lines around the outermost peripheral region of the touch panel (as taught by Kim), resulting in the (See Kim, paragraph [0139]: the touch lines SL2-1 – SL2-4 may either be connected to one or both ends of the second electrodes TE2-1 to TE2-4. Therefore, Kim discloses that the claimed modification is an obvious variation) that would result in the same predictable function of applying touch signals to the touch electrodes for capacitance detection (See Kim, paragraph [0138]).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by Nakamura) by including a plurality of auxiliary touch lines in the claimed manner (according to the teachings of Lin). Nakamura shows that the plurality of touch lines are in an area adjacent to the capacity compensation pattern (See FIG. 2: R1-R6, C1-C8 are in an area adjacent to 12). Therefore, by including the plurality of auxiliary touch lines corresponding to the plurality of touch lines, as taught by Kim, the capacity compensation pattern would be disposed between the outermost peripheral touch electrode and at least one of the plurality of auxiliary touch lines and the plurality of touch lines because the auxiliary touch lines would be disposed under the plurality of touch lines, and therefore would have the same spatial relationship with the capacity compensation pattern. Including the plurality of auxiliary touch lines would reduce the resistance of the touch lines (See Kim, paragraph [0157]).
Nakamura in view of Kim does not explicitly teach:
The plurality of auxiliary touch lines disposed on the insulating layer identical to the capacity compensation pattern.
However, in the same field of endeavor, display devices (No, Abstract), No teaches:
A capacity compensation pattern (FIG. 7C: SPP) spaced apart by an insulating layer (FIG. 7C: TS-IL1) from a plurality of touch lines (FIG. 7C: W21-W23), and disposed on the insulating layer (See FIG. 7C: SPP disposed on TS-IL1 on the bottom surface).
Nakamura in view of Kim contained a device which differed from the claimed device by the substitution of the plurality of auxiliary touch lines disposed on the insulating layer, but not identical to the capacity compensation pattern. No teaches the substituted element of a capacity compensation pattern spaced apart by an insulating layer from a plurality of touch lines, and disposed on the insulating layer. Their functions were known in the art to provide conductive elements under a sensing layer. The location of the capacity compensation pattern results would have been predictable and resulted in placing the capacity compensation pattern under the insulating layer taught by Kim, so that plurality of auxiliary touch lines are disposed on the insulating layer identical to the capacity compensation pattern.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, wherein the plurality of touch lines is disposed in a periphery of a touch electrode area in which the plurality of touch electrodes are arranged (See FIG. 2: R1-R6, C1-C8 are disposed in a periphery of a touch electrode area in which the plurality of touch electrodes 4 are arranged), and at least one touch line among the plurality of touch lines has a different length (See FIG. 2: R1-R6, C1-C8 each have a different length).

Regarding Claim 3, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, wherein the capacity compensation pattern (FIG. 11: 12 and 16) partially overlaps an area (an area of 14) (See FIG. 11) of a first outermost peripheral touch electrode (See annotated FIG. 2 below: the Examiner is interpreting a first outermost peripheral touch electrode as being located at “1”; See paragraph [0074]) and an area (an area of 14+15) (See FIG. 11) of a second outermost peripheral touch electrode (See annotated FIG. 2 below: the Examiner is interpreting a second outermost peripheral touch electrode as being located at “2”; See paragraph [0074]), and 

    PNG
    media_image1.png
    777
    994
    media_image1.png
    Greyscale

wherein a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern (See annotated FIG. 11 below showing a size of the partially overlapping area (the area in “A”) between the first outermost peripheral touch electrode and the capacity compensation pattern) and a size of the partially overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern (See annotated FIG. 11 below showing a size of the partially overlapping area (the area in “A” and “B”) between the second outermost peripheral touch electrode and the capacity compensation pattern) are different from each other (See annotated FIG. 11: a size of the overlapping area in “A” is different from a size of the partially overlapping area in “A” and “B”).

    PNG
    media_image2.png
    887
    1119
    media_image2.png
    Greyscale


Regarding Claim 4, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 3, wherein a length of a first touch line (R1) electrically connected to the first outermost peripheral touch electrode is longer than a length of a second touch line (R2) electrically connected to the second outermost peripheral touch electrode (See annotated FIG. 2 below: R1 electrically connected to the first outermost peripheral touch electrode (“1”) is longer than a length of R2 electrically connected to the second outermost peripheral touch electrode (“2)), and 

    PNG
    media_image1.png
    777
    994
    media_image1.png
    Greyscale

a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern (See annotated FIG. 11 below showing a size of the partially overlapping area (the area in “A”) between the first outermost peripheral touch electrode and the capacity compensation pattern) is smaller (the area in “A” is smaller than the area in “A” and “B”) than a size of an overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern (See annotated FIG. 11 below showing a size of an overlapping area (the area in “A” and “B”) between the second outermost peripheral touch electrode and the capacity compensation pattern).

    PNG
    media_image2.png
    887
    1119
    media_image2.png
    Greyscale


Regarding Claim 5, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 4, wherein a size of an area in which the first outermost peripheral touch electrode overlaps the capacity compensation pattern (See annotated FIG. 11 below showing a size of an area (the area in “A”) in which the first outermost peripheral touch electrode overlaps the capacity compensation pattern) is smaller (the area in “A” is smaller than the area in “A” and “B”) than a size of an area in which the second outermost peripheral touch electrode overlaps the capacity compensation pattern (See annotated FIG. 11 below showing a size of an area (the area in “A” and “B”) in which the second outermost peripheral touch electrode overlaps the capacity compensation pattern).

    PNG
    media_image2.png
    887
    1119
    media_image2.png
    Greyscale

Regarding Claim 6, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 4, wherein, in the capacity compensation pattern, a width of a part in which the capacity compensation pattern overlaps the first outermost peripheral touch electrode (See annotated FIG. 11 below showing a width of a part (the part in “A”) in which the capacity compensation pattern overlaps the first outermost peripheral touch electrode) is smaller (a width in “A” is smaller than a width in “A” and “B”) than a width of a part in which the capacity compensation pattern overlaps the second outermost peripheral touch electrode (See annotated FIG. 11 below showing a width of a part (the part in “A” and “B”) in which the capacity compensation pattern overlaps the second outermost peripheral touch electrode).

    PNG
    media_image2.png
    887
    1119
    media_image2.png
    Greyscale

Regarding Claim 7, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 6, wherein, in the capacity compensation pattern, a part in which the capacity compensation pattern and the first outermost peripheral touch electrode overlap each other (See annotated FIG. 11 below showing a part (the part in “A”) in which the capacity compensation pattern and the first outermost peripheral touch electrode overlap each other) is integrated with or separated from (See paragraph [0070]: the comb-teeth parts 16 are all provided on 12, and therefore each of the parts are integrated with each other) a part in which the capacity compensation pattern and the second outermost peripheral touch electrode overlap each other (See annotated FIG. 11 below showing a part (the part in “A” and “B”) in which the capacity compensation pattern and the second outermost peripheral touch electrode overlap each other).

    PNG
    media_image2.png
    887
    1119
    media_image2.png
    Greyscale

Regarding Claim 8, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, wherein the capacity compensation pattern is applied with a ground voltage or a voltage having a level different from that of a voltage applied to the plurality of touch electrodes (See paragraph [0039], lines 1-3).

Regarding Claim 9, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, and in further view of No teaches:
The touch display device of claim 1, wherein the touch panel is mounted on a display panel (See Nakamura, paragraph [0028], lines 1-3), wherein the touch panel is mounted on the display panel (See Nakamura, paragraph [0028], lines 1-3) and includes the insulating layer (See Kim, FIG. 7F: ISU-IL1; See No, FIG. 7C: TS-IL1), and a touch sensor metal on the insulating layer (See Kim, FIG. 7E: SP1 disposed on ISU-IL1; See No, FIG. 7C: TE1, W21, W22, W23 disposed on TS-IL1).
	Nakamura in view of Kim, and in further view of No as combined above does not explicitly teach (see emphasized elements in italics):
the touch panel is mounted inside a display panel, wherein the touch panel is mounted in the display panel and includes a cathode, an encapsulation layer located on the cathode, the insulating layer located on the encapsulation layer.
However, No teaches further:
	A touch panel (TS) is mounted inside a display panel (DD) (See FIG. 1), wherein the touch panel is mounted in the display panel (See FIG. 1) and includes a cathode (CE), an encapsulation layer (TFE) located on the cathode (See paragraph [0083], lines 1-3), an insulating layer (TS-IL1/TS-IL2) located on the encapsulation layer (See FIG. 7C), and a touch sensor metal on the insulating layer (See FIG. 7C: a touch sensor metal (including TE1, W21, W22, W23) on TS-IL1/TS-IL2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the touch display device (as taught by Nakamura in view of Kim, and in further view of No as combined above) by mounting the touch panel inside a display panel and including the claimed elements (as taught by No). Doing so would have allowed the touch panel to be integrated with an OLED display panel which protecting the organic light-emitting element OLED from water and foreign substances such as dust particles (See No, paragraph [0083]).

Regarding Claim 10, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, No teaches:
The touch display device of claim 9, wherein the touch sensor metal includes the plurality of touch electrodes and the plurality of touch lines (See FIG. 7C: a touch sensor metal (including TE1, W21, W22, W23)) and the capacity compensation pattern (SPP) is located between the encapsulation layer (TFE) and the insulating layer (TS-IL1/TS-IL2) (See FIG. 7C). In addition, the same motivation is used as the rejection for claim 9.

Claim 11, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, and in further view of No teaches:
The touch display device of claim 1, wherein the touch panel is mounted inside or outside a display panel (See Nakamura, paragraph [0028], lines 1-3) having the active area and the non-active area (See Lin, FIG. 1: R1 and R2).
Nakamura in view of Kim, and in further view of No as combined above does not explicitly teach:
the capacity compensation pattern is correspondingly located to the non-active area, and a part in which the at least one most peripheral touch electrode does not overlap the capacity compensation pattern is correspondingly located on the active area, and a part in which the at least one outermost peripheral touch electrode overlaps the capacity compensation pattern is correspondingly located on the non-active area.
However, in the same field of endeavor, display devices (No, Abstract), No teaches:
A display panel (FIG. 1) having an active area (DA) on which an image is displayed (See paragraph [0088], lines 1-6) and a non-active area (NDA) outside the active area (See FIG. 1), a capacity compensation pattern (SPP) is correspondingly located to the non-active area (See FIG. 8A; See paragraph [0088], lines 1-6), and a part in which at least one most peripheral touch electrode (TE1) does not overlap the capacity compensation pattern is correspondingly located on the active area (AA) (See FIG. 8A), and a part in which the at least one outermost peripheral touch electrode overlaps the capacity compensation pattern (See BR1 overlapping SPP) is correspondingly located on the non-active area (NAA) (See FIG. 8A).
Nakamura in view of Kim, and in further view of No as combined above contained a device which differed from the claimed device by the substitution of a display panel lacking an explicit active area and non-active area. No teaches the substituted element of a display panel having an active area on which an image is displayed and a non-active area outside the active area. Their functions were known in the art to provide compensation for a touch sensor integrated with a display panel (See Nakamura, paragraph [0039]; See No, paragraph [0128]). The display panel taught by Nakamura in view of Kim, and in further view of No as combined above could have been substituted with the display panel having an active area and non-active area taught by No and the results would have been predictable and resulted in providing the capacity compensation pattern in a region that does not display images.


Regarding Claim 13, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, further comprising at least one dummy metal (13) disconnected from a metal electrode (See FIG. 2: 13 disconnected from a metal electrode R1) is disposed in an area (1) where the plurality of touch electrodes is located (See FIG. 2: 13 is disposed in an area of 1 where 4 is also located; See paragraph [0036], last three lines).

Regarding Claim 14, Nakamura teaches:
A touch panel (FIGS. 1 and 2: 1) comprising: 
a plurality of touch electrodes (See FIG. 2: 4 consisting of multiple touch electrodes, as shown in FIG. 6) including an outermost peripheral touch electrode (See FIG. 11: the Examiner is interpreting 4, 14 and 15 being part of the outermost peripheral touch electrodes) at an outermost peripheral region of the touch panel (See paragraph [0074]; See FIG. 2: the area A is where at least one outermost peripheral touch electrode among outermost peripheral touch electrodes is located at an outermost peripheral region of the touch display device) having an extension part (See FIG. 11: 15 is an extension part); 
a plurality of touch lines (R1-R6, C1-C8) electrically connected to at least some of the plurality of touch electrodes (See FIG. 2, showing the claimed electrical connection of  R1-R6, C1-C8 to at least some of 4);  
a capacity compensation pattern (FIG. 11: 12 and 16) (The Examiner is interpreting the shield wiring 12 and the comb-teeth parts 16 that are provided on the shield wiring 12 as being a capacity compensation pattern because, as disclosed in paragraph [0039], lines 1-3, they are provided with a ground potential, and as disclosed in paragraph [0039], lines 4-10, paragraph [0075], and paragraph [0079], they provide capacitive compensation) disposed at the touch panel and vertically overlapping the extension part of the outermost peripheral touch electrode (See paragraph [0070]; See FIG. 11, showing 16 vertically overlaps 15 (in the Y-direction)),
	wherein the capacity compensation pattern is disposed on an insulating layer (See FIG. 1: 2 corresponds to an insulating layer on which the capacity compensation pattern is disposed. Specifically, the transparent substrate 2 is non-conductive and therefore may be reasonably interpreted as being electrically insulating)  between the outermost peripheral touch electrode and at least one of the plurality of touch lines (See FIG. 2: 12, which is part of the capacity compensation pattern is disposed between the outermost peripheral touch electrode (one of the electrodes 4) and at least one of the plurality of touch lines (at least one of R-R6, C1-C8)),
wherein the plurality of touch lines is connected to the outermost peripheral touch electrode (See FIG. 2: one of the touch lines R1-R6 is directly connected to the outermost peripheral touch electrodes, the rest of the plurality of touch lines (R1-R6, C1-C8) are commonly connected to terminal 11, and therefore indirectly connected to the outermost touch electrode by their mutual connection to terminal 11),
wherein the extension part is extended from the outermost peripheral touch electrode (See FIG. 11: 15 is extended from the outermost peripheral touch electrode) and disposed on a same layer as the outermost peripheral touch electrode (See paragraph [0042], lines 1-4; Therefore, since 15 is part of the outermost peripheral touch electrode, they are disposed on a same layer (i.e., substrate 2, as shown in FIG. 1)) and the plurality of touch lines (See paragraph [0026], lines 1-3; Therefore, since 2 is the lowest layer of the touch screen 1 and FIG. 2 depicts the plurality of touch lines R1-R6, C1-C8 as part of the touch screen 1, they must also be disposed on a same layer 2 as the extension part 15), and 
wherein the extension part and the outermost peripheral touch electrode form a single body (See paragraph [0042], lines 1-4; Therefore, since 15 is part of the outermost peripheral touch electrode, they form a single body, as shown in FIG. 11).
	Nakamura does not explicitly teach:
	a plurality of auxiliary touch lines corresponding to the plurality of touch lines, spaced apart by an insulating layer from the plurality of touch lines in an area adjacent to the capacity compensation pattern in a non-active area outside of an active area in which an image is displayed, and disposed on the insulating layer identical to the capacity compensation pattern disposed between the outermost peripheral touch electrode and at least one of the plurality of auxiliary touch lines,
wherein the plurality of touch lines is disposed to surround the capacity compensation pattern (Examiner’s note: the Examiner is interpreting “the plurality of touch lines is disposed to surround the capacity compensation pattern” as meaning that at least one of the plurality of touch lines is disposed around at least three sides of the capacity compensation pattern based on what is shown in Applicant’s FIG. 2: at least one of the touch lines TL is disposed around at least three sides of the capacity compensation pattern) disposed between the outermost peripheral touch electrode and at least one of the plurality of auxiliary touch lines, and 
wherein at least one of the plurality of touch lines is electrically connected to the at least one of the plurality of auxiliary touch lines at a point where the at least one of the plurality of touch lines is connected to the touch circuit or at a point where the at least one of the plurality of touch lines is connected to the outermost peripheral touch electrode.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	a plurality of auxiliary touch lines (FIG. 7A: SL2-11 – SL2-41, SL1-11 – SL1-51) corresponding to a plurality of touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52), spaced apart by an insulating layer from the plurality of touch lines (See FIG. 7F: for example, SL2-11 spaced apart from SL2-12 by ISU-IL1) in a non-active area (DM-NDA) outside of an active area (DM-DA) in which an image is displayed (See FIGS. 7A and 7C), and disposed on the insulating layer (See FIG. 7F: for example, SL2-11 disposed on ISU-IL1),
	wherein the plurality of touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52) is disposed to surround an outermost peripheral touch electrode (one of TE1-1 – TE1-5) located at an outermost peripheral region of a touch panel (See FIG. 7C: at least one of SL2-12 – SL2-42, SL1-12 – SL1-52is disposed around at least three sides of an outermost peripheral touch electrode (one of TE1-1 – TE1-5) located at an outermost peripheral region of a touch panel on the right side of the figure),
wherein at least one of the plurality of touch lines is electrically connected to the at least one of the plurality of auxiliary touch lines at a point where the at least one of the plurality of touch lines is connected to the touch circuit (See FIGS. 7A and 7C: at least one of SL2-12 – SL2-42, SL1-12 – SL1-52 is electrically connected to at least one of SL2-11 – SL2-41, SL1-11 – SL1-51 at a point ISU-PD where the at least one of the plurality of touch lines is connected to the touch circuit ) (See also paragraph [0138]) or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the prior art as teaching the limitation if at least one of the conditions listed in the alternative is taught) at a point where the at least one of the plurality of touch lines is connected to the outermost peripheral touch electrode.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Nakamura) so the plurality of touch lines is  (as taught by Kim), resulting in the capacity compensation patterns located the outermost peripheral touch electrode being surrounded by the plurality of touch lines. Doing so would have been an alternative arrangement of the touch lines (See Kim, paragraph [0139]: the touch lines SL2-1 – SL2-4 may either be connected to one or both ends of the second electrodes TE2-1 to TE2-4. Therefore, Kim discloses that the claimed modification is an obvious variation) that would result in the same predictable function of applying touch signals to the touch electrodes for capacitance detection (See Kim, paragraph [0138]).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Nakamura) by including a plurality of auxiliary touch lines in the claimed manner (according to the teachings of Kim). Nakamura shows that the plurality of touch lines are in an area adjacent to the capacity compensation pattern (See FIG. 2: R1-R6, C1-C8 are in an area adjacent to 12). Therefore, by including the plurality of auxiliary touch lines corresponding to the plurality of touch lines, as taught by Kim, the capacity compensation pattern would be disposed between the outermost peripheral touch electrode and at least one of the plurality of auxiliary touch lines and the plurality of touch lines because the auxiliary touch lines would be disposed under the plurality of touch lines, and therefore would have the same spatial relationship with the capacity compensation pattern. Including the plurality of auxiliary touch lines would reduce the resistance of the touch lines (See Kim, paragraph [0157]).
Nakamura in view of Kim does not explicitly teach:
The plurality of auxiliary touch lines disposed on the insulating layer identical to the capacity compensation pattern.
However, in the same field of endeavor, display devices (No, Abstract), No teaches:
A capacity compensation pattern (FIG. 7C: SPP) spaced apart by an insulating layer (FIG. 7C: TS-IL1) from a plurality of touch lines (FIG. 7C: W21-W23), and disposed on the insulating layer (See FIG. 7C: SPP disposed on TS-IL1 on the bottom surface).
Nakamura in view of Kim contained a device which differed from the claimed device by the substitution of the plurality of auxiliary touch lines disposed on the insulating layer, but not identical to the capacity teaches the substituted element of a capacity compensation pattern spaced apart by an insulating layer from a plurality of touch lines, and disposed on the insulating layer. Their functions were known in the art to provide conductive elements under a sensing layer. The location of the capacity compensation pattern taught by Nakamura in view of Kim could have been substituted with the location of the capacity compensation pattern taught by No and the results would have been predictable and resulted in placing the capacity compensation pattern under the insulating layer taught by Kim, so that plurality of auxiliary touch lines are disposed on the insulating layer identical to the capacity compensation pattern.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 15, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, and in further view of No teaches:
The touch panel of claim 14, wherein the touch panel is mounted inside or outside a display panel ((See Nakamura, paragraph [0028], lines 1-3) having the active area and the non-active area (See Lin, FIG. 1: R1 and R2).
Nakamura in view of Kim, and in further view of No as combined above does not explicitly teach:
the capacity compensation pattern is correspondingly located to the non-active area, and a part in which the at least one outermost peripheral touch electrode does not overlap the capacity compensation pattern is correspondingly located on the active area, and a part in which the at least one outermost peripheral touch electrode overlaps the capacity compensation pattern is correspondingly located on the non-active area.
However, in the same field of endeavor, display devices (No, Abstract), No teaches:
A display panel (FIG. 1) having an active area (DA) on which an image is displayed (See paragraph [0088], lines 1-6) and a non-active area (NDA) outside the active area (See FIG. 1), a capacity compensation pattern (SPP) is correspondingly located to the non-active area (See FIG. 8A; See paragraph [0088], lines 1-6), and a part in which at least one most peripheral touch electrode (TE1) does not overlap the capacity compensation pattern is correspondingly located on the active area (AA) (See FIG. 8A), and a part in which the at least one outermost peripheral touch electrode overlaps the capacity compensation pattern (See BR1 overlapping SPP) is correspondingly located on the non-active area (NAA) (See FIG. 8A).
a device which differed from the claimed device by the substitution of a display panel lacking an explicit active area and non-active area. No teaches the substituted element of a display panel having an active area on which an image is displayed and a non-active area outside the active area. Their functions were known in the art to provide compensation for a touch sensor integrated with a display panel (See Nakamura, paragraph [0039]; See No, paragraph [0128]). The display panel taught by Nakamura in view of Kim, and in further view of No as combined above could have been substituted with the display panel having an active area and non-active area taught by No and the results would have been predictable and resulted in providing the capacity compensation pattern in a region that does not display images.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch panel of claim 14, wherein the capacity compensation pattern (FIG. 11: 12 and 16) partially overlaps an area (an area of 14) (See FIG. 11) of a first outermost peripheral touch electrode (See annotated FIG. 2 below: the Examiner is interpreting a first outermost peripheral touch electrode as being located at “1”; See paragraph [0074]) and an area (an area of 14+15) (See FIG. 11) of a second outermost peripheral touch electrode (See annotated FIG. 2 below: the Examiner is interpreting a second outermost peripheral touch electrode as being located at “2”; See paragraph [0074]), and 

    PNG
    media_image1.png
    777
    994
    media_image1.png
    Greyscale

a size of an overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern (See annotated FIG. 11 below showing a size of an overlapping area (the area in “A”) between the first outermost peripheral touch electrode and the capacity compensation pattern) and a size of an overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern (See annotated FIG. 11 below showing a size of an overlapping area (the area in “A” and “B”) between the second outermost peripheral touch electrode and the capacity compensation pattern)are different from each other (See annotated FIG. 11: a size of the overlapping area in “A” is different from a size of the partially overlapping area in “A” and “B”).
    PNG
    media_image2.png
    887
    1119
    media_image2.png
    Greyscale

Regarding Claim 17, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch panel of claim 16, wherein a length of a first touch line (R1) electrically connected to the first outermost peripheral touch electrode is longer than a length of a second touch line (R2) electrically connected to the second outermost peripheral touch electrode (See annotated FIG. 2 below: R1 electrically connected to the first outermost peripheral touch electrode (“1”) is longer than a length of R2 electrically connected to the second outermost peripheral touch electrode (“2)), and 

    PNG
    media_image1.png
    777
    994
    media_image1.png
    Greyscale

a size of an overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern (See annotated FIG. 11 below showing a size of an overlapping area (the area in “A”) between the first outermost peripheral touch electrode and the capacity compensation pattern) is smaller (the area in “A” is smaller than the area in “A” and “B”) than a size of an overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern (See annotated FIG. 11 below showing a size of an overlapping area (the area in “A” and “B”) between the second outermost peripheral touch electrode and the capacity compensation pattern).

    PNG
    media_image2.png
    887
    1119
    media_image2.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kim, and in further view of No as applied to claim 1 above, and further in view of Tada et al. (US 20180197924 A1), hereinafter Tada.

Regarding Claim 12, Nakamura in view of Kim, and in further view of No teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, wherein each of the plurality of touch electrodes is a metal electrode that is patterned in a mesh form and has holes therethrough (See paragraph [0052]; See FIG. 6: holes between the metal wirings).
	Nakamura in view of Kim, and in further view of No does not explicitly teach:
each of the holes corresponds to a light emitter of at least one subpixel.
(Tada, Abstract), Tada teaches:
	Each of a plurality of touch electrodes (See FIG. 1: 202/204) is a metal electrode (See paragraph [0081], lines 1-5) that is patterned in a mesh form (See paragraph [0076], lines 1-3) and has holes (250) therethrough, and each of the holes corresponds to a light emitter of at least one subpixel (See FIG. 9) (See paragraph [0078], last two lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by Nakamura in view of Kim, and in further view of No) so each of the holes corresponds to a light emitter of at least one subpixel (as taught by Tada). Doing so would make it possible to effectively utilize the light emission the light emitter which can contribute to a reduction in power consumption (See Tada, paragraph [0083]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over No in view of Nakamura and in further view of Kim.

Regarding Claim 18, No teaches:
	A touch display device (FIG. 1) comprising: 
	a substrate (FIG. 2D: SUB) including an active area (DA) where an image is displayed and a non-active area (NDA) disposed outside the active area (See FIG. 1 and paragraph [0048]); 
	an encapsulation layer (TFE) on the substrate (See FIG. 2D:  TFE disposed on SUB); 
	a capacity compensation pattern formed on the encapsulation layer (FIG. 7C: SPP formed on TFE; See also paragraph [0128]) in the non-active area (See paragraph [0088], lines 1-6 and paragraph [0130], lines 1-2); and 
	a plurality touch lines, formed on the encapsulation layer in the non-active area, formed on a same layer as the capacity compensation pattern, and disposed to be spaced apart by a distance greater than spacing of the capacity compensation pattern from the active area (See FIG. 7C: W22 and W21 are formed on TFE in NAA, formed on a same layer (TFE) as SPP, and disposed to be spaced apart by a distance greater than spacing of SPP from AA); 
(TS-IL1 and TS-IL2) formed on the encapsulation layer, the capacity compensation pattern, and the plurality of touch lines (See FIG. 7C: TS-IL1 and TS-IL2 formed on TFE, SPP and W22 and W21); 
	a plurality of touch electrodes (FIG. 6A: TE1 and TE2) disposed on the insulating layer (See paragraph [0142]) in the active area (See FIG. 6A: TE1 and TE2 in AA); and  
	the plurality of touch lines disposed on the insulating layer in the non-active area, formed on a same layer as the plurality of touch electrodes (See FIG. 7C: W22 and W21 are disposed on TS-IL1 and TS-IL2 in the non-active area NAA, formed on a same layer (TFE) as the plurality of touch electrodes TE1 and TE2), and electrically connected to at least some of the plurality of touch electrodes (See paragraph [0114]); 
	No does not explicitly teach:
	The capacity compensation pattern that is grounded; and
	a plurality of auxiliary touch lines, formed on the encapsulation layer in the non-active area, formed on a same layer as the capacity compensation pattern, and disposed to be spaced apart by a distance greater than spacing of the capacity compensation pattern from the active area; 
	the insulating layer formed on the plurality of auxiliary touch lines;
	the plurality of touch electrodes patterned in a mesh form; and  
	the plurality of touch lines disposed in an area corresponded to the plurality of auxiliary touch lines;
	wherein outermost peripheral touch electrodes of the plurality of touch electrodes include an extension part extending to the non-active area to overlap with the capacity compensation pattern and not patterned in the mesh form,
	and wherein at least one of the plurality of touch lines is electrically connected to at least one of the plurality of auxiliary touch lines at a point where the at least one of the plurality of touch lines is connected to a touch circuit or at a point where the at least one of the plurality of touch lines is connected to at least one of the outermost peripheral touch electrodes.
However, in the same field of endeavor, touch display devices (Nakamura, paragraph [0002]), Nakamura teaches:
	A capacity compensation pattern that is grounded (FIG. 11: 12 and 16) (The Examiner is interpreting the shield wiring 12 and the comb-teeth parts 16 that are provided on the shield wiring 12 as being a capacity compensation pattern because, as disclosed in paragraph [0039], lines 1-3, they are provided with a ground potential, and as disclosed in paragraph [0039], lines 4-10, paragraph [0075], and paragraph [0079], they provide capacitive compensation); and
	a plurality of touch electrodes (4) (See FIG. 2: 4 consisting of multiple touch electrodes, as shown in FIG. 6) patterned in a mesh form (See paragraph [0059]); and  
	wherein outermost peripheral touch electrodes (See FIG. 11: the Examiner is interpreting 4, 14 and 15 being part of the outermost peripheral touch electrodes) of the plurality of touch electrodes include an extension part extending to a non-active area (See FIG. 11: 15 is an extension part) to overlap with the capacity compensation pattern (See paragraph [0070]; See FIG. 11, showing 16 vertically overlaps 15 (in the Y-direction)) and not patterned in the mesh form (See FIG. 11: 15 is not disclosed to have the mesh form described with regard to FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by No) by including the grounded capacity compensation pattern and the extension part (as taught by Nakamura). Doing so would have reduced occurrence of breakdown due to the electrostatic discharge (See Nakamura, paragraph [0079]).
	No in view of Nakamura does not explicitly teach:
	a plurality of auxiliary touch lines, formed on the encapsulation layer in the non-active area, formed on a same layer as the capacity compensation pattern, and disposed to be spaced apart by a distance greater than spacing of the capacity compensation pattern from the active area; 
	the insulating layer formed on the plurality of auxiliary touch lines; 
	the plurality of touch lines disposed in an area corresponded to the plurality of auxiliary touch lines,
	and wherein at least one of the plurality of touch lines is electrically connected to at least one of the plurality of auxiliary touch lines at a point where the at least one of the plurality of touch lines is connected to a touch circuit or at a point where the at least one of the plurality of touch lines is connected to at least one of the outermost peripheral touch electrodes.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	An insulating layer formed on a plurality of auxiliary touch lines (FIG. 7A: SL2-11 – SL2-41, SL1-11 – SL1-51) (See FIG. 7F: for example, ISU-IL1 formed on SL2-11); 
(FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52),
	and wherein at least one of the plurality of touch lines is electrically connected to at least one of the plurality of auxiliary touch lines at a point where the at least one of the plurality of touch lines is connected to a touch circuit (See FIGS. 7A and 7C: at least one of SL2-12 – SL2-42, SL1-12 – SL1-52 is electrically connected to at least one of SL2-11 – SL2-41, SL1-11 – SL1-51 at a point ISU-PD where the at least one of the plurality of touch lines is connected to the touch circuit ) (See also paragraph [0138]) or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the prior art as teaching the limitation if at least one of the conditions listed in the alternative is taught) at a point where the at least one of the plurality of touch lines is connected to at least one of the outermost peripheral touch electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by No in view of Nakamura) by including a plurality of auxiliary touch lines in the claimed manner (according to the teachings of Kim). No already teaches that the plurality of touch lines are formed on the encapsulation layer in the non-active area, formed on a same layer as the capacity compensation pattern, and disposed to be spaced apart by a distance greater than spacing of the capacity compensation pattern from the active area and the plurality of touch lines disposed on the insulating layer. Therefore, by including the plurality of auxiliary touch lines corresponding to the plurality of touch lines, as taught by Kim, they would also be formed on the same layers and include the same spatial relationships taught by No with regard to the plurality of touch lines. Including the plurality of auxiliary touch lines would reduce the resistance of the touch lines (See Kim, paragraph [0157]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over No in view of Nakamura and in further view of Kim as applied to claim 18 above, and further in view of Ono et al. (US 20160313860 A1; previously cited on Applicant’s IDS dated 05/16/2019), hereinafter Ono.

Regarding Claim 19, No in view of Nakamura and in further view of Kim does not explicitly teach:

However, in the same field of endeavor, display devices (Ono, paragraph [0002]), Ono teaches:
	A number of teeth on extension parts of outermost peripheral touch electrodes and a capacity compensation pattern is inversely proportional to a length of a plurality of touch lines (FIG. 4: C5-C8) connected to the outermost peripheral touch electrodes (See FIG. 5: a number of teeth on extension parts of outermost peripheral touch electrodes (31) and a capacity compensation pattern (41) is inversely proportional to a length of a plurality of touch lines connected to the outermost peripheral touch electrodes).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by No in view of Nakamura and in further view of Kim) by adopting the structure (taught by Ono) to arrive at the claimed feature. Specifically, Nakamura, FIG. 11 shows that a size of an area in which the outermost peripheral touch electrodes and the capacity compensation pattern overlap depends on the number of teeth on the extension part. Therefore, by adopting the number of teeth in inverse proportion to a length of the plurality of touch lines connected to the outermost peripheral touch electrodes taught by Ono, the area in which the outermost peripheral touch electrodes and the capacity compensation pattern overlap would have the same inverse relationship. Doing so would reduce the deviation in the capacitance detecting sensitivities (See Ono, paragraph [0074], last seven lines).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over No in view of Nakamura and in further view of Kim, and in further view of Ono as applied to claim 19 above, and further in view of Na et al. (US 20170344186 A1), hereinafter Na.

Regarding Claim 20, No in view of Nakamura and in further view of Kim, and in further view of Ono does not explicitly teach:
	The touch display device of claim 19, wherein each of the plurality of touch electrodes includes a dummy metal, and a ratio of the dummy metal in each of the plurality of touch electrodes is proportional to the length of the plurality of touch lines connected to the plurality of touch electrodes.
(Na, paragraph [0002]), Na teaches:
	each of a plurality of touch electrodes (TSE1) includes a dummy metal (TA2) (See FIG. 4) (See paragraph [0081]), and a ratio of the dummy metal in each of the plurality of touch electrodes is proportional to length of a plurality of touch lines connected to the plurality of touch electrodes (See FIG. 4: a ratio of the dummy metal TA2 in each of the plurality of touch electrodes TSE1 is proportional to length of a plurality of touch lines SL1 connected to the plurality of touch electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by No in view of Nakamura and in further view of Kim, and in further view of Ono) so each of the plurality of touch electrodes includes a dummy metal, and a ratio of the dummy metal in each of the plurality of touch electrodes is proportional to the length of the plurality of touch lines connected to the plurality of touch electrodes (as taught by Na). Doing so would account for differences in capacitance due to the differences in length of touch lines (See Na, paragraph [0083]).

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 9-11) that Nakamura and Lin do not teach the amended limitations of independent claims 1 and 14. These arguments are moot because Lin is no longer relied upon in the above rejections. Furthermore, Applicant argues (Remarks, page 11): “Further, Kim fails to cure the defects of Nakamura and Lin because Kim has no disclosure with regard to the claimed features recited in claims 1 and 14 as described above”. The Examiner respectfully disagrees. Specifically, the Examiner respectfully submits that a portion of Kim that was not relied upon previously teaches the amended limitations. Furthermore, No has been introduced to render other limitations obvious in combination with Nakamura and Kim in view of the amended limitations. Therefore, the Examiner respectfully submits that the new grounds of rejection in view of the newly cited portions of Kim and the teachings of No renders obvious all of the limitations of claims 1 and 14.
	Applicant argues (Remarks, page 12) that No in view of Nakamura and in further view of Lin do not teach the amended limitations of claim 18. For the same reasons discussed above, this argument is moot on the grounds of 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692